DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-48 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 9, Par 4 of the Remarks dated 9/23/2021. Additionally, Suyama et al. US 2002/0047837, Chen et al. US 2014/0028933 and Bell US 2013/0021226 fails to disclose independent claim 21, independent claim 35, and independent claim 46 in its entirety.
Specifically regarding the allowability of independent claim 21: The prior art of record does not disclose or suggest a near-eye display system comprising “wherein, the first microlens array is disposed in an optical path between the display and the second microlens lens array; further wherein the first microlens array has a focal plane at the display and the second microlens array has a focal plane at a virtual image plane of the first microlens array”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 22-34 are allowable due to pendency on amended independent claim 21.
Specifically regarding the allowability of independent claim 35: The prior art of record does not disclose or suggest a wearable apparatus for magnifying light comprising “a first microlens array comprising a plurality of microlenses having a first pitch; and, a second microlens array disposed between the first microlens array and the 
Specifically regarding the allowability of independent claim 46: The prior art of record does not disclose or suggest a wearable near eye display (NED) comprising “a first microlens array comprising a plurality of microlenses having a first pitch; a second microlens array positioned in front of the first lens array, the second microlens array comprising a plurality of microlenses having a second pitch; a transparent beam redirection element; and, a display; wherein the display is positioned generally perpendicular to the first and second microlens arrays”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 47 and 48 are allowable due to pendency on amended independent claim 46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872